NUMBER 13-10-00078-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE JESSE (JESUS) SOLIZ



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Benavides

Per Curiam Memorandum Opinion (1)


	Relator, Jesse (Jesus) Soliz, pro se, filed a petition for writ of mandamus in the
above cause on February 19, 2010, through which he seeks (1) to compel the trial court
to set aside its order denying relator's motion for nunc pro tunc judgment; and (2) to
compel the trial court to conduct a hearing on relator's motion for nunc pro tunc judgment
and to permit relator's appearance at that hearing. (2) 
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 


								PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Delivered and filed the 24th 
day of February, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  Relator contends, generally, that the sentences imposed by his judgments in three causes should
run concurrently rather than consecutively.  These three causes have been previously presented to this Court. 
See generally Soliz v. State, No. 13-03-00473-CR, 2003 Tex. App. LEXIS 7383 (Tex. App.-Corpus Christi
Aug. 28, 2003, no pet.) (per curiam) (mem. op. not designated for publication) (dismissing an appeal by
request of appellant); Soliz v. State, No. 13-01-00540-CR, 2002 Tex. App. LEXIS 2456 (Tex. App.-Corpus
Christi Apr. 4, 2002, no pet.) (per curiam) (mem. op. not designated for publication) (dismissing an attempted
appeal from an order denying an application for writ of habeas corpus); Soliz v. State, 785 S.W.2d 438 (Tex.
App.-Corpus Christi 1990, no pet.) (affirming a conviction for felony burglary of a habitation).